WIGGINTON, Judge.
Appellant William Mack Robinson’s motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 does not meet the minimal requirements of the rule for review. For example, the motion does not set forth: (1) the judgment or sentence under attack; (2) whether an appeal from the judgment or sentence was filed and if so, the disposition thereof; (3) whether previous post-conviction relief motions) were filed and if so, how many; or *467(4) a brief statement of supportive facts. See Fla.R.Crim.P. 3.850(a)(b)(c)(e). We affirm the lower court’s denial of the motion, but we do so without prejudice to appellant’s refiling of the motion in proper form. Cowick v. State, 419 So.2d 779 (Fla. 1st DCA 1982).
SHAW and JOANOS, JJ., concur.